By JUDGE THOMAS J. MIDDLETON
This matter is before the Court for consideration of a Motion to Set Aside Judgment or Award a New Trial filed by co-defendant, Frank E. Williams, Jr.
On November 20, 1987, Fairfax County Circuit Court Judge J. Howe Brown entered an "Order of Default Judgment" against co-defendants Sylvia P. Mundy and Alonso D. Mundy. Defendant suggests this was merely a "grant" of default judgment rather than a final "order" of default. However, it is clear that Judge Brown intended to and indeed entered a final default order and merely struck the phrase "prays for" in favor of "is granted" because language relating to a prayer for damages was inappropriate in the final order.
The Defendant also maintains that, as guarantor of the lease, he cannot be held liable until a judgment is first rendered against HOWPOP, Inc., the principal debtor. The Guaranty Agreement executed by Alonso and Sylvia Mundy and Frank E. Williams, Jr., jointly and severally, was an "unconditional and absolute guarantee" for all of HOWPOP, Inc.’s obligations. In Virginia, when the guarantee is absolute, demand on the principal is not necessary. Looney v. Belcher, 169 Va. 160 (1937); Ives v. Williams, 143 Va. 855 (1925).
*21For these reasons, Defendant’s Motion to Set Aside Judgment or Award a New Trial is denied. Since the Guaranty was absolute and demand on the principal was not necessary, the Court has granted summary judgment for the Plaintiff and has entered the attached judgment order against the co-defendant, Frank E. Williams, Jr.